DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on February 11, 2022 is acknowledged.  Claims 1 and 3 are amended and Claim 9 is new.  Thus, Claims 1-9 are pending with Claims 5-8 being withdrawn to a non-elected invention leaving Claims 1-4 and 9 for further examination on the merits in the U.S. non-provisional application.

Specification
The amendment to the title and specification are acceptable (p. 2 of Applicants’ reply filed on February 11, 2022).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims depending thereon
	The phrase “the sealing member is configured to be pressed by the back pressure space toward the fixed body surface so as to be in contact with the fixed body surface” (Claim 1, lines 18 and 19) in combination with the phrase “the sealing member includes a seal body that is in contact with the fixed body surface” (Claim 1, lines 20 and 21) make the claim indefinite in that it is not understood how a sealing member actually being in contact with the fixed body surface (Claim 1, lines 20 and 21) can at the same time also be “configured to be” in contact with the fixed body surface.  Additionally, these limitations are also indefinite in that, in combination, recite a sealing member configured to be pressed by the back pressure space that subsequently makes contact to the fixed body surface and it is not understood how non-physical space (i.e., the back pressure space) in and of itself can physically axially “press” a physical structure of the sealing member to engagingly contact the fixed body surface.  One way to obviate this rejection is to further amend the claim to recite (as is supported in ¶s 0187, 0192, 0196, and last four lines in ¶ 0222 of the specification): 

		


			a sealing member includes a sealing body having a seal surface, the seal surface being a convex surface curved toward the fixed body surface, the sealing body attached to an end face in the axial direction of the vane body and configured for movement [[so that the convex surface contacts the fixed body surface, 
		a back pressure space is located between the sealing member and the vane body, and 
		when an amount of fluid flows in to the back pressure space the pressure of the fluid contained in the back pressure space presses against the sealing member [[so that the movement of the sealing member in the axial direction occurs toward the fixed body surface [[and the convex surface of the sealing body attains the [[to [[
		[[
		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over JP2015-014250A (Uchida et al.; published on January 22, 2015) (UCHIDA) in view of KR10-2004-0043678A (Byun Sang; published on May 24, 2005) (BYUN SANG), and further in view of JPS5292107A (Yano; published on August 3, 1977) (YANO).  
	The citations in relation to JP2015-014250A and KR10-2004-0043678A and JPS5292107A are from the corresponding English translations of these documents that are included in the information disclosure statement of these documents filed on February 3, 2020 and May 18, 2021.
	 In reference to Claim 1, UCHIDA teaches:
		A compressor (compressor 1, title, English Abstract, ¶ 0023, line 1, Figs. 1-6) comprising: 
			a rotary shaft (shaft 12, ¶ 0023, line 2 and ¶ 0029, line 1, Figs. 2, 3, and 6); 
			a rotating body (rotor 13, ¶ 0023, line 2 and ¶ 0031) that is configured to rotate together with the rotary shaft (12) and includes a rotating body 
			a fixed body (side plate 16, ¶ 0023, line 2, Fig. 6) that is configured not to rotate together with the rotary shaft (12) and includes a fixed body surface (front cam surface16a, ¶ 0036, last two lines), which faces the rotating body surface (axial end surface(s) of rotor 13) in the axial direction (left-to-right direction as shown in Fig. 6); 
			a vane (flat plate-like vane 14, ¶ 0033, line 1, Figs. 3 and 6) that is inserted in the vane groove (13a) and configured to rotate together with the rotating body (13) while moving in the axial direction (English Abstract, line 6 and ¶ 0033 and ¶ 0041, last two lines); and 
			a compression chamber (Abstract, lines 7-10, and which includes front side compression cavity 23b and rear side compression cavity 23c, ¶s 0068-0071) that is defined by the rotating body surface (axial end surface(s) of rotor 13) and the fixed body surface (16a) and in which suction and compression of fluid is performed (¶ 0066) when the vane (14) rotates while moving in the axial direction (English Abstract, line 6 and ¶ 0033 and ¶ 0041, last two lines).
UCHIDA does not teach 				
			(i)  a sealing member attached to an end face in the axial direction of the vane body so as to be movable in the axial direction relative to the vane body,
			a back pressure space is located between the sealing member and the vane body, and 

			the sealing member includes a seal body that is in contact with the fixed body surface,
			the seal body includes a seal surface, which is a surface toward the fixed body surface, and
			(ii) that the seal surface is a convex surface.  
BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes	
			a sealing member (tip sealing 155, English Abstract, third to last line, Fig. 4) attached to an end face in the axial direction of the vane body (of rolling piston 150, English Abstract, line 4) so as to be movable in the axial direction relative to the vane body (of 150, 155 moves in the up and down direction as shown in the upper portion of Fig. 4),
			a back pressure space (space above the end of the lead line of reference numeral 152a in the upper portion of Fig. 4) is located between the sealing member (155) and the vane body (of surface 152a of 150), and 
			the sealing member (155) is configured to be pressed by the back pressure space (as shown by the black upwards pointing arrow in the upper portion of Fig. 4) toward the fixed body surface (32a) so as to be in contact with the fixed body surface (32a), 

			the seal body includes a seal surface (upper surface of 155), which is a surface toward the fixed body surface (32a).  
 	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the sealing member/back pressure space features as taught by BYUN SANG and incorporate these features in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of preventing leakage at the axial end(s) of the vanes and also prevent a shortened product life for the rotor by preventing undesired friction wear to the rotor as expressly described by BYUN SANG (¶ 26, last line and ¶ 27, lines 7-11).  
UCHIDA and BYUN SANG teach all of the elements of the seal body including a shape of the seal body, however, UCHIDA and BYUN SANG do not expressly teach a convex surface of the seal body that is curved toward the fixed body surface.  YANO teaches a liquid rotor (title, Abstract, Figs. 1-10) that includes axially sliding vanes (7(s)) that have convex-shaped end portions (see Figs. 1-2, 4, and 10, and best seen in Fig. 2) that curve toward the fixed body surface so that the end portion of the vane easily slides along the cam surface with a low sliding resistance that assists to prevent excessive wear to the convex end portions of the vanes (last three lines on p. 4 to lines 1-9 on page 5 of YANO).  The PHOSITA would understand with the teaching of YANO that the convex shape of the end portions of the vanes that contact the fixed body surface is a known shape and can further arrange the shape of the seal which comprises the end 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a convex shape for the end portion of the vane and further arrange the end portions which comprise the seal body of the modified compressor of UCHIDA and BYUN SANG to also have this convex shape feature for the benefits of having vane that slides easily along the cam surfaces, has a low sliding resistance to reduce wear to the end portions of the vanes, and that can reduce undesired noise emitting from the compressor as expressly described by YANO (last three lines on p. 4 to lines 1-9 on page 5 of YANO).        
	In reference to Claim 2, UCHIDA further teaches that the compression chamber includes a first part chamber (23c) located on a trailing side of the vane in a rotation direction of the rotating body (13) and a second part chamber located on a leading side of the vane (14) in the rotation direction (English Abstract, 3rd to last line).  UCHIDA does not teach a sealing member and features associated therewith.  BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes	
		the sealing member (155, Fig. 4) includes a seal attachment section (bottom portion of 155 in Fig. 4) attached to a body attachment section (152a) located in the end face of the vane body (150), and 
		the body attachment section (152a) and the seal attachment section bottom portion of 155 in Fig. 4) face each other in a circumferential direction of the rotary shaft (31).  

	In reference to Claim 3, UCHIDA does not teach the body attachment section/body attachment groove and features associated therewith.  BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes	 
		the body attachment section (152a, Fig. 4) is a body attachment groove that is located in the end face of the vane body (of 150), has a width in a thickness direction of the vane (150), and extends in a radial direction of the rotary shaft (31, Fig. 1), 
		the body attachment groove (of 152a) includes a first body groove side surface and a second body groove side surface (Figs. 1 and 4), which is on the leading side of the first body groove side surface in the rotation direction (Figs. 1 and 4), 
		the seal attachment section (bottom portion of 155) is a seal attachment protrusion that protrudes from the seal body toward the end face of the vane body (of 150, Figs. 1 and 4), 
		the seal attachment protrusion includes a first seal protrusion side surface and a second seal protrusion side surface, which is on the leading side of the first seal protrusion side surface in the rotation direction (Figs. 1 and 4), 

		the first seal protrusion side surface and the first body groove side surface face each other in the circumferential direction (Figs. 1 and 4).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the body attachment section/body attachment groove and features associated therewith as taught by BYUN SANG and incorporate these features in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of having a working sealing element that prevents leakage at the axial end(s) of the vanes and also prevents a shortened product life for the rotor by preventing undesired friction wear to the rotor as expressly described by BYUN SANG (¶ 26, last line and ¶ 27, lines 7-11).  
	In reference to Claim 4, UCHIDA does not teach an introduction groove and features associated therewith.  BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes that the vane body (structure of 150, Fig. 4) has an introduction groove (groove spaces on the right and left sides of 155 are defined within 152a with the insertion of 155 that introduce fluid to the bottom space where the black arrow is disposed as shown in Fig. 4) configured to introduce fluid into the back pressure space from the second part chamber (Fig. 4).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the introduction groove and features associated therewith as taught by BYUN SANG and incorporate this feature in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of having a working sealing element that 
	In reference to Claim 9, UCHIDA and BYUN SANG teach that the sealing member (155, Figs. 1 and 4 of BYUN SANG) extends in a radial direction of the rotary shaft (31 of Fig. 1 of BYUN SANG) and the seal surface has a shape (i.e., a planar, flat shape) as viewed in the radial direction of the rotary shaft (Figs. 1 and 4).  UCHIDA and BYUN SANG do not explicitly teach that the seal surface has an arc shape as viewed in the radial direction of the rotary shaft.  YANO teaches a liquid rotor (title, Abstract, Figs. 1-10) that includes axially sliding vanes (vane 7(s), ¶ 0002, line 35) that have arc-shaped end portions (Figs. 1-2, 4, and 10) as viewed in the radial direction of the rotary shaft so that the end portion of the vane easily slides along the cam surface with a low sliding resistance that assists to prevent excessive wear to the convex end portions of the vanes (last three lines on p. 4 to lines 1-9 on page 5 of YANO).  The PHOSITA would understand with the teaching of YANO that the arc shape of the end portions of the vanes when viewed along the radial direction of the rotary shaft is a known shape and can further arrange the shape of the seal which comprises the end portions of the vane in the modified compressor of UCHIDA and BYUN SANG to replicate/match this known vane end portion arc shape.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an arc shape for the end portion of the vane as viewed in the radial direction of the rotary shaft and further arrange the end portions which comprise the seal body of the modified compressor of UCHIDA and BYUN SANG to also have this 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on February 11, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to a drawing, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claim 1 have been considered (pp. 11 and 12 of Applicants’ reply filed on February 11, 2022) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday February 22, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746